
	
		I
		111th CONGRESS
		2d Session
		H. R. 5277
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Wilson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  business credit for small business loans.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending Incentive
			 Program Act of 2010.
		2.Credit for small
			 business loans
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45S.Small business
				loans
						(a)General
				ruleFor purposes of section
				38, the small business loan credit for any taxable year is an amount equal to 1
				percent of aggregate qualified loans made during the taxable year.
						(b)LimitationThe
				number of qualified loans taken into account under subsection (a) for a taxable
				year may not exceed 20.
						(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				loanThe term qualified loan means a loan made by an
				eligible bank to a small business concern, the principal amount of which does
				not exceed $500,000.
							(2)Small business
				concernThe term small business concern has the same
				meaning as such term has under section 3 of the Small Business Act (15 U.S.C.
				632).
							(3)Eligible
				bankThe term eligible bank means a bank the total
				assets of which at the close of the preceding taxable year do not exceed
				$10,000,000,000.
							(4)BankThe
				term bank means—
								(A)a bank (as defined in section 581),
								(B)a bank holding
				company (as defined in section 2(a) of the Bank Holding Company Act of 1956 (12
				U.S.C. 1841(a))),
								(C)a savings
				association (as defined in section 3(b) of the Federal Deposit Insurance Act
				(12 U.S.C. 1813)), and
								(D)a savings and loan
				holding company (as defined in section 10(a)(1)(D) of the Home Owners Loan
				Act).
								(d)TerminationThis
				section shall not apply to loans made after the first 2 taxable years beginning
				on the date of the enactment of this
				section.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the small business loan credit determined
				under section
				45S.
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Small business
				loans.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
			
